Citation Nr: 0427409	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
asbestosis.

2.  Entitlement to an effective date prior to October 23, 
2003, for the award of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel





INTRODUCTION

The appellant served on active duty from August 1941 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and February 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office.  

With respect to the claim for an increased evaluation, the 
record shows that an October 2000 rating decision granted 
service connection for asbestosis and assigned a 
noncompensable evaluation effective from May 1998.  The 
appellant filed a notice of disagreement with this 
determination, seeking a 60 percent rating for the service-
connected disability effective from the date of the claim.  
By rating decision dated in July 2003, the RO granted an 
increased rating evaluation of 60 percent for asbestosis, 
effective from May 1998.  The appellant thereafter filed a 
notice of disagreement with this determination, contending a 
100 percent rating was appropriate for this disability.

The January 2004 rating decision granted a total rating due 
to individual unemployability due to service-connected 
disabilities, effective from November 10, 2003.  The 
appellant filed a notice of disagreement with the effective 
date of this award.  By rating decision dated in February 
2004, the RO granted an earlier effective date of October 23, 
2003 for this award.  

On appeal, the appellant seeks a higher rating evaluation for 
asbestosis, and an earlier effective date for the award of 
individual unemployability.  The Board notes that the issue 
of entitlement to a rating in excess of 60 percent for 
asbestosis is the subject of the remand section below.




FINDINGS OF FACT

1.  In May 1998, the appellant filed his initial claim for 
compensation benefits for disabilities, to include 
asbestosis.

2.  In October 2000, service connection was granted for 
asbestosis, then rated as 0 percent disabling, and residuals 
of colon cancer status post resection, rated as 10 percent 
disabling, both effective from May 8, 1998, the date of 
receipt of the claim.

3.  In July 2003, an increased evaluation of 60 percent was 
assigned for the service-connected asbestosis, effective from 
May 8, 1998.

4.  In correspondence received on October 23, 2003, the 
appellant noted his disagreement with the 60 percent rating 
assigned for asbestosis, and indicated he was too disabled to 
work due to his asbestosis and history of colon cancer.

5.  In November 2003, the appellant submitted a formal 
application for individual unemployability due to service-
connected disabilities.

6.  A rating decision dated in January 2004 granted a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities, effective from 
November 10, 2003, the date of receipt of the application for 
individual unemployability.

7.  In February 2004, an effective date of October 23, 2003, 
was assigned for the award of individual unemployability, 
based upon the date of receipt of correspondence construed as 
an informal claim for individual unemployability benefits.

8.  No claim for a TDIU may be inferred on the basis of 
evidence on file relating to the year preceding November 10, 
2003, the date of the TDIU claim.



CONCLUSIONS OF LAW

The criteria for an effective date prior to October 23, 2003, 
for an award of a total rating for compensation purposes 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in January 2004 informed him of the elements 
needed to substantiate a claim for individual 
unemployability.  In accordance with the requirements of the 
VCAA, this letter informed the appellant what evidence and 
information VA would be obtaining.  It further explained that 
VA would make reasonable efforts to help him get evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The appellant was advised to send VA any relevant evidence in 
his possession.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  However, Pelegrini I has been 
withdrawn and replaced by Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Pelegrini II likewise points out 
the requirement for VCAA notice prior to an unfavorable AOJ 
decision.  While that did not occur here, content complying 
notice was accomplished, together with proper subsequent VA 
process.  The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claim.  In view of this, the appellant is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his service-connected 
disabilities.  There is no indication of any outstanding 
records, identified by the appellant, which have not been 
obtained.  The Board is satisfied that its duty has been met 
and that VA has made reasonable efforts to obtain records 
identified by the appellant.  The Board concludes that 
additional development action by the RO is not warranted with 
respect to the issue of entitlement to an earlier effective 
date.

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim for an earlier effective date.  The 
Board finds that actions undertaken by VA to assist the 
appellant in the development of this aspect of his appeal are 
sufficient.  Under the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the appellant in this instance.   


Earlier Effective Date

The record discloses that the appellant filed a claim for 
non-service connected pension benefits in July 1971, based 
upon a cardiovascular disability.  These documents, to 
include medical evidence, do not contain a claim, either 
formal or informal, for a total rating for compensation 
purposes based on individual unemployability.  Non-service-
connected pension was granted in 1971 on the basis of a 
severe myocardial infarction.

The appellant filed a claim for service connection for 
asbestosis and residuals of colon cancer which was received 
by the RO on May 8, 1998.  That claim was initially denied by 
rating decision dated in February 2000.  In October 2000, 
following receipt of additional medical evidence, the RO 
granted service connection for asbestosis, rated as 0 percent 
disabling, and residuals of colon cancer status post 
resection, rated as 10 percent disabling.  The effective date 
for these compensation awards was May 8, 1998, the date of 
receipt of the claim for benefits.

In June 2001, the appellant filed a notice of disagreement 
with the initial rating action pertaining to the evaluation 
assigned for asbestosis.  By rating action dated in March 
2002, the RO confirmed and continued the noncompensable 
rating evaluation for asbestosis.  Additional private and VA 
medical evidence was thereafter received and considered by 
the RO.  In a July 2003 rating decision, the RO determined a 
rating of 60 percent was warranted for the service-connected 
asbestosis.  This award of an increased rating evaluation was 
made effective from May 8, 1998.

In correspondence received from the appellant on October 23, 
2003, the appellant noted his disagreement with the assigned 
60 percent rating evaluation for asbestosis.  In that 
correspondence, the appellant also referenced that he had 
been rendered unemployable due to his asbestosis and history 
of colon cancer.  In this context, the appellant indicated 
his intention to submit VA Form 21-8940.  

The record shows that the appellant filed an Application For 
Increased Compensation Based On Unemployability, VA Form 21-
8940, in November 2003.

The RO, in a January 2004 rating decision, granted individual 
unemployability benefits, effective from November 10, 2003, 
the date of receipt of the application for benefits.  The RO 
subsequently awarded an earlier effective date of October 23, 
2003, for the award of individual unemployability benefits 
based upon the date of receipt of the October 2003 
correspondence, considered an informal claim for such 
benefits.      

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Generally, the governing regulations provide that a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  These regulations further 
provide that if there is only one such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).  In addition to the foregoing, there must be 
evidence showing that the disabled person is unable to secure 
or follow a substantially gainful occupation.  Id.  In this 
case, the veteran did not meet the percentage requirements 
for a TDIU until May 1998, the effective date of the 60 
percent rating for the appellant's service-connected 
asbestosis.  

An award of a total disability rating based on individual 
unemployability, due to service-connected disabilities, is an 
award of increased compensation.  Effective dates for 
increases in compensation are assigned in accordance with 38 
C.F.R. 
§ 3.400(o) (implementing 38 U.S.C.A. § 5110(a), (b)(2)).  
Pursuant to that regulation, the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. 
§ 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. 
§ 3.400(o)(2).  The phrase "otherwise, date of receipt of 
claim" applies only if a factually ascertainable increase in 
disability occurred more than one year prior to filing the 
claim for an increased rating.  Harper v. Brown, 10 Vet. App. 
125 (1997). Moreover, the term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to 
the next disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2003).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of 1 year prior to the date of 
receipt of the report. 38 C.F.R. § 3.157.  As to reports 
prepared by the VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

For reports prepared by a non-VA hospital where the appellant 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  This regulation, however, does 
not provide for special circumstances in cases of initial 
claims for compensation.

With respect to the claim for an earlier effective date for 
the award of individual unemployability, the appellant 
contends that his asbestosis and colon cancer residuals 
rendered him unemployable at least as early as the date of 
receipt of his claim for compensation benefits for these 
disabilities.  

As indicated, in this case, the appellant has been eligible 
(i.e., has met the percentage disability requirements) for 
TDIU benefits since May 8, 1998, the date of receipt of the 
claim for service connection.  The appellant thereafter filed 
a formal claim for individual unemployability in November 
2003, which was granted and made effective from date of 
receipt of the formal application for such benefits.  
However, the RO construed the appellant 's October 2003 
correspondence as being an informal claim for individual 
unemployability benefits and awarded an earlier effective 
date based upon the date of receipt of that informal claim.  

The Board has carefully reviewed and considered the record in 
this case.  While the appellant met percentage disability 
requirements for the award of TDIU benefits from May 8, 1998, 
the Board finds no indication of a claim for such benefits 
received prior to October 23, 2003.  In fact, the October 
2003 correspondence represented the earliest claim seeking a 
TDIU.  VA had rated the veteran as unemployable for 3 
decades, based on non-service-connected heart disability.  So 
the fact of unemployment, alone, does not constitute a claim 
for a TDIU in this case.

Further, the Board observes that the record contains no VA or 
private medical records pertaining to the veteran's service-
connected disabilities dated during the one-year period prior 
to October 23, 2003, which indicate that the veteran was 
unemployable due to his service-connected disabilities.  

Accordingly, the Board must find that the preponderance of 
the evidence is against the claim for an effective date 
earlier than October 23, 2003, for the award of individual 
unemployability.  The benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An earlier effective date for the TDIU award is denied.




REMAND

The appellant seeks a higher rating evaluation for his 
service-connected asbestosis.  A review of the record 
discloses he was last comprehensively examined by VA in July 
2002.  That medical examination report has been associated 
with the claims file.  The clinical assessment associated 
with pulmonary function tests (PFT) conducted in conjunction 
with this examination was noted.  However, the numerical 
values obtained during testing were not documented, and 
according to the examining physician, would be forwarded to 
the RO for review.  There is no indication of record that 
such data was received.  Additionally, the examiner noted 
that the claims file was not available for review in 
conjunction with the examination.  Thus, the Board finds that 
another VA examination of the appellant 's disability is 
needed since the July 2002 report of that examination is 
inadequate for rating purposes. 

Asbestosis is rated under the general rating formula for 
interstitial diseases.  Specifically, the appellant is 
currently rated as 60 percent disabling under Diagnostic Code 
6833.  The rating of asbestosis requires clinical evaluation 
of Forced Vital Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO), 
and maximum exercise capacity, as well as evaluation for the 
presence of cor pulmonale, pulmonary hypertension, and/or the 
necessity for oxygen therapy.  38 C.F.R. § 4.97, Diagnostic 
Code 6833.  As indicated, the July 2002 examination report 
does not provide these diagnostic values. 
  
Consequently, the Board is unable to discern on the basis of 
the record the extent of current impairment associated with 
the appellant 's asbestosis.  Under the circumstances herein, 
the statutory duty to assist requires a resolution regarding 
the nature and extent of these disabilities. 

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist 
includes the duty to obtain thorough and contemporaneous VA 
examination.  Where the record before the Board is inadequate 
to render a fully informed decision on an issue, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  See Ardison v. Brown, 6 Vet. App. 405 (1994); see 
also Hampton v. Gober, 10 Vet. App. 481 (1997) (the Court 
held that when duty to assist is triggered in an appropriate 
case, the duty to assist includes the duty to conduct a 
thorough and contemporaneous medical examination). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
actions:

1.  The RO is requested to furnish the 
appellant with the appropriate release of 
information forms in order to obtain copies 
of any more recent VA and private medical 
records pertaining to treatment he received 
for his asbestosis, to include treatment 
reports from Dr. Herman Levy.

2.  The RO should schedule the appellant  for 
VA respiratory examination to determine the 
nature and severity of his asbestosis 
disability. The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and that 
fact should be so noted in the medical 
report.  Clinical analysis of his asbestosis 
should include pulmonary function tests that 
provide Forced Vital Capacity (FVC), 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO), 
and maximum exercise capacity results.  The 
examiner should also evaluate the appellant 
for cor pulmonale, pulmonary hypertension, 
and/or the necessity for oxygen therapy.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833.  All 
necessary tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report. 
All findings should be made part of an 
examination report, a copy of which must be 
made part of the claims folder.

3.  Thereafter, the RO should readjudicate 
the issue on appeal, with consideration of 
all evidence associated with the claims 
folder since the last statement of the case.  
If the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental statement 
of the case.  The appellant and his 
representative should be afforded the 
applicable time period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



